FILE COPY




                          COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-16-00370-CR
                                NO. 02-16-00371-CR
                                NO. 02-16-00377-CR


JACOB OWEN EDWARDS                                                     APPELLANT

                                         V.

THE STATE OF TEXAS                                                           STATE

                                     ------------

     FROM COUNTY CRIMINAL COURT NO. 2 OF DENTON COUNTY
 TRIAL COURT NO. CR-2014-07164-B, CR-2014-09118-B, CR-2012-08863-B

                                     ------------

                                     ORDER

                                     ------------

      On April 20, 2017, appellant’s retained counsel informed this court that he

would not be filing a brief. Consequently, on May 1, 2017, this court issued an

order abating the appeal for the trial court to make several findings, one of which

is whether appellant is indigent and should be appointed new counsel. We also

ordered a supplemental reporter’s record of that hearing: “The trial court shall file

a record of the hearing in this court on or before Wednesday, May 31, 2017.

The record shall include a supplemental reporter’s record and supplemental

clerk’s record.” [Italics added.]
                                                                            FILE COPY




      The court reporter has informed this court that she has prepared a

supplemental reporter’s record of the hearing but that she has not yet filed it––

and will not file it––until appellant has paid for that supplemental record.

Because this court ordered the record to assist it in the appeal, we now order the

court reporter, Cori Warren, to file the reporter’s record of the abatement hearing

no later than 3:00 p.m. on Monday, June 26, 2017, regardless of whether

payment has been made at that time. To delay the filing of the supplemental

reporter’s record pending payment would hinder this court from conducting a

meaningful review of the trial court’s findings on abatement. See, e.g., In re

Arroyo, 988 S.W.2d 737, 739 (Tex. 1998) (“This avenue of appeal [of a trial

court’s ruling on indigency] is not adequate, however, unless the indigent party

can obtain the record pertaining to the trial court’s ruling sustaining the contest to

the affidavit of indigence.”); see also Fry v. State, No., 2017 WL 2333781, at *1

(Tex. App.––Amarillo May 17, 2017, order) (not designated for publication)

(requiring reporter to file supplemental record of evidence and argument at

abatement hearing ordered by appellate court because retained counsel had not

made arrangements to pay for the appellate reporter’s record).

      If the reporter’s record is not filed on or before 3:00 p.m. on Monday,

June 26, 2017, this court will require Cori Warren to appear in court to show

cause why she should not be held in contempt.




                                          2
                                                                             FILE COPY




      The clerk of this court is directed to transmit a copy of this order to Cori

Warren, the attorneys of record, the trial court judge, and the trial court clerk.

      DATED June 23, 2017.

                                                     PER CURIAM




                                          3